Citation Nr: 1516157	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to September 2003.
This matter is before the Board on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  It was last before the Board in August 2013 when the Board remanded the matter for further development, to include a new VA opinion.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should also consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2013 VA examiner failed to opine as to whether the Veteran's asthma was 1) caused or AGGRAVATED by service or 2) caused or AGGRAVATED by a service-connected disability.  

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical treatment records (VAMRs) from March 2011 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the case to the VA examiner who performed the September 2013 examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinions.  The VA examiner must opine as to the relationship, if any, between the Veteran's current asthma disorder and 1) service and/or 2) a service-connected disability.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's diagnosed asthma disorder was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service, to include in-service exposure to chemicals.

b. The VA examiner must also opine as to whether the Veteran's diagnosed asthma disorder was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected disabilities, to include obstructive sleep apnea with shortness of breath, hypertension, and rhinitis.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

November 1991, December 1994, August 1995, December 1995, March 1996, and August 1998 Service Treatment Records (STRs), documenting treatment for bronchitis.

March 1996 and March 1997 STRs, documenting treatment for pleurisy and pleuritic chest pain.

March 1994, August 1998, and March 2002 STRs, documenting treatment for allergic rhinitis.

February 1983 STRs, documenting treatment for an upper respiratory infection.

May 1986 STRs, documenting treatment for costochondritis.

July 1993 and November 1993 STRs, documenting treatment for pneumonia.  See also March 1997 STRs.

May 2000 and January-May 2002 STRs, documenting the results of pulmonary function testing.  See also March 2002 Medical Records (MRs) (noting a restrictive lung defect and possible reactive airway disease (RAD)).

August 2000 STRs, noting in-service exposure to chemical agents and dust.

March 2002 STRs, observing that diagnostic tests indicate restrictive lung process, noting symptoms of rhinitis and possible RAD, and not finding asthma.

March 2003, May 2004, and October 2012 MRs, documenting the results of additional pulmonary function testing.

November 2003 VA Examination Report, noting: the onset of allergic rhinitis in 1994-95, treatment for respiratory problems beginning in June 2003, and normal respiratory examination findings; and diagnosing obstructive sleep apnea (OSA) and shortness of breath, but not asthma.

February 2008 Claim, reporting worsening sleep apnea and a diagnosis of extreme asthma.

August 2008 VA Examination Report, diagnosing rhinitis characterized by nasal congestion and difficulty breathing.

Diagnosing asthma and documenting treatment for ongoing respiratory problems.  See MR from November 2008, December 2008, February 2008, April 2011, July 2011, September 2012, January 2013 (low lung volumes), June 2013 (reporting having had asthma for the last fifteen years), and November 2013 (noting decreased lung movement).

January 2009 Buddy Statements, reporting that the Veteran had respiratory problems in service.

May 2009 PMRs (pulmonary report), finding that the Veteran's "pulmonary symptomatology seems to be out of proportion to labeled diagnosis of asthma and may relate more to restrictive weight-related hyperventilation."

January 2011 MRs, diagnosing asthmatic bronchitis.  See also July 2006 MRs.

March 2011 VA Medical Records (VAMRs), noting that the Veteran's asthma symptoms became exacerbated in February 2010 and that the Veteran still experiences regular coughing and wheezing.

March 2011 PMRs, noting that the Veteran was diagnosed as having asthma in 2003, that his breathing difficulties relate to his excessive weight, that a spirometry revealed severe restrictive process, and that the Veteran's asthmatic symptoms became exacerbated in February 2010.

July 2011 Notice of Disagreement, claiming treatment for asthma, to include prescription medications and inhalers since 1996, and asthma-related dyspnea.

October 2012 VA Examination Report, noting that the Veteran's asthma contributes to his reduced pulmonary functioning and that his pulmonary problems are likely due to obesity.

December 2012 MRs, noting the gradual onset of a mild cough and moderate dyspnea for the last year and that the Veteran's dyspnea is worsening due to obesity and restrictive lung disease.

January 2013 PMRs, reporting worsening symptoms but finding no cough or audible wheezing on examination.

March 2013 Substantive Appeal (VA Form 9), reporting that the Veteran's asthma resulted from in-service chemical exposure.  See also October 2003 Claim.

July 2013 PMRs (Dr. L.B.P.), opining, based on the Veteran's self-reported medical history and a review of his STRs, that the Veteran's asthma first manifested during active duty (March 2002) and that his RAD and dyspnea were diagnosed in service.

August 2013 Statement, alleging that the Veteran's current asthma is due to in-service chemical and radiation (in connection with X-rays) exposure.

September 2013 VA Examination Report, finding that the Veteran was not treated for asthma in service and that his respiratory problems are aggravated by obesity.

January 2014 PMRs (Dr. V.T.), opining, based on the Veteran's report of asthma in service (since 1999), that the Veteran has chronic asthma that "appears to be service connected."

March 2015 Appellate Brief, alleging that the Veteran's asthma manifested in service.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  The examiner's explanation MUST ACKNOWLEDGE AND ILLUSTRATE REVIEW OF the Internet Articles/Abstracts in the claims file that address the health effects of methyl ethyl ketone, occupational asthma, and rubbing alcohol.

e. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service or a service-connected disability), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the VA examiner's report to ENSURE THAT IT ADEQUATELY RESPONDS TO THE ABOVE INSTRUCTIONS, TO INCLUDE PROVIDING AN ADEQUATE EXPLANATION IN SUPPORT OF THE REQUEST OPINIONS.  If the report is deficient in this regard, RETURN THE CASE TO THE VA EXAMINER for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for asthma, to include as secondary to a service-connected disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

